DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-22 stand objected to.  The specification, abstract, and drawings stand objected to.
Applicants amended claims 1, 10, and 19, and provided a substitute specification and a marked-up version of the specification.  Applicants also provided replacement drawings.  Applicants later provided substitute specifications marked as “clean version” and “marked-up version”.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification objections: Applicants’ amendments address the previously noted objections to the specification and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Abstract objection: Applicants’ amendment to the abstract addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the abstract is withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Updated searches yielded no further art that anticipates or renders obvious the claims or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Ms. Jisun Choi, on Friday, August 5, 2022.
The application has been amended as follows: 
Claim 9, lines 6-12: Replace these lines with the following:
wherein the two first light emitting layers are respectively arranged in an ith row and a (j+2)th column, and an (i+2)th row and a jth column, the two second light emitting layers are respectively arranged in the ith row and the jth column, and the (i+2)th row and the (j+2)th column, and the four third light emitting layers are respectively arranged in an (i+1)th row and a (j+1)th column, the (i+1)th row and an (j+3)th column, an (i+3)th row and the (j+1)th column, and the (i+3)th row and the (j+3)th column, where i and j are integers greater than or equal to 1.


Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Xiao, U.S. Pat. Pub. No. 2019/0252469, which discloses figures that are similar to applicants’ figures, and show the reduced size in the first direction.  (Co-applicant BOE Technology is the applicant in the Xiao application.)  For example, compare Xiao Figure 2 with applicants’ Figure 8.
Xiao Figure 2:
    PNG
    media_image1.png
    415
    623
    media_image1.png
    Greyscale

Applicants’ Figure 8:
    PNG
    media_image2.png
    508
    629
    media_image2.png
    Greyscale

Note the reduced size in the first direction D1.  However, Xiao is silent as to misalignment tolerances.  That said, if co-applicant BOE Technology practiced the invention (as reflected by the reduced size in the first direction D1) at the time of the filing of the Xiao application, this information would be material under Rule 56.  At this time, the Office is not in possession of information relating to misalignment tolerances for Xiao, and thus Xiao cannot be used to reject the claims.  Other art identified during the search of the prior art is not reasonably combinable with Xiao because no reasoned basis exists to combine references.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the corresponding first light emitting zone is capable of shifting in the first direction within the first misalignment tolerance range without overlapping the shaded region of the corresponding first light emitting layer, and the corresponding first light emitting zone is capable of shifting in the second direction within the second misalignment tolerance range without overlapping the shaded region of the corresponding first light emitting layer, wherein the first misalignment tolerance range is substantially equal to the second misalignment tolerance range”, in combination with the remaining limitations of the claim.
With regard to claims 2-18: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “the corresponding first light emitting zone is capable of shifting in the first direction within the first misalignment tolerance range without overlapping with the shaded region of the corresponding first light emitting layer, the corresponding first light emitting zone is capable of shifting in the second direction within the second misalignment tolerance range without overlapping with the shaded region of the corresponding first light emitting layer, wherein the first misalignment tolerance range is substantially equal to the second misalignment tolerance range”, in combination with the remaining limitations of the claim.
With regard to claims 20-22: The claims have been found allowable due to their dependency from claim 19 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897